            Case 1:20-cv-00144-RAL Document 11 Filed 07/02/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KEVIN BACIK,                                 :              Case No. 1:20-cv-144
                                             :
                Plaintiff,                   :
                                             :
       v.                                    :              JURY TRIAL DEMANDED
                                             :
ERIE INSURANCE PROPERTY &                    :
CASUALTY COMPANY d/b/a ERIE                  :
INSURANCE EXCHANGE,                          :
                                             :
                Defendant.                   :

              DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS

       Defendant, Erie Insurance Exchange (incorrectly identified as “Erie Insurance Property &

Casualty Company d/b/a Erie Insurance Exchange), by and through its undersigned counsel,

DiBella, Geer, McAllister & Best, P.C., files this Brief in Support of Motion to Dismiss

Plaintiff’s Complaint pursuant to Fed.R.Civ.P. 12(b)(1) and Fed.R.Civ.P. 12(b)6).

                               PRELIMINARY STATEMENT

       This action relates to a property insurance claim presented by the Plaintiff, Kevin Bacik,

under an Ultrapack Plus Policy issued to Mr. Bacik by Erie Insurance Exchange. Mr. Bacik’s

claim stemmed from alleged losses of income resulting from the recent SARS-CoV-2

(hereinafter “the Coronavirus”) outbreak and pandemic, and a series of orders issued by the Ohio

Governor, Mike DeWine, and the Ohio Department of Health in response thereto. Mr. Bacik

commenced this litigation in the U.S. District Court for the Western District of Pennsylvania,

and, in support of this Court’s diversity jurisdiction, alleged that complete diversity of

citizenship exists among the parties in that he is a citizen of Ohio and Erie Insurance Property &

Casualty Company is a citizen of Pennsylvania. (See Doc. 1 at ¶¶ 1-3).
           Case 1:20-cv-00144-RAL Document 11 Filed 07/02/20 Page 2 of 8




       Mr. Bacik seeks a declaration from this Court that coverage for his income losses exists

under the Ultrapack Plus Policy. As set forth below, Mr. Bacik has failed to state a claim against

Erie Insurance Property & Casualty Company because it did not issue the Ultrapack Plus Policy

to Mr. Bacik, and it is axiomatic that a party is not obligated by a contract to which it is not a

party. Rather, Erie Insurance Exchange issued the Ultrapack Plus Policy to Mr. Bacik, and is the

proper Defendant in this action. As an unincorporated entity, however, Erie Insurance Exchange

is a citizen of every state in which its policyholders are citizens for purposes of this Court’s

diversity jurisdiction. Mr. Bacik himself is a citizen of Ohio, thereby making Erie Insurance

Exchange a citizen of Ohio. Erie Insurance Exchange and Plaintiff are, therefore, not diverse

parties, and this Court lacks subject matter jurisdiction over this matter. Accordingly, this Court

must grant the instant Motion to Dismiss.

I.   FACTUAL AND PROCEDURAL HISTORY

       Mr. Bacik is a sole proprietor who operates as a barber, and who is a citizen of the State

of Ohio.    (See Doc. 1 at ¶ 1).    Mr. Bacik alleges that he was compelled to cease and/or

significantly reduce his operations, and therefore lost certain income, as a result of the

Coronavirus outbreak and pandemic and the series of orders issued by the Ohio Governor, Mike

DeWine, and the Ohio Department of Health in response thereto. (See id. at ¶¶ 16-18, 39-50).

Mr. Bacik sought coverage for his lost income under Ultrapack Plus Policy No. Q972214904

(hereinafter “the Policy), which he alleges was issued to him by Erie Insurance Property &

Casualty Company. (See id. at ¶¶ 5-7, 64; Doc. 1-2). Mr. Bacik alleges that Erie Insurance

Property & Casualty Company denied his claim for coverage. (See Doc. 1 at ¶¶ 5, 65).

       Mr. Bacik thereafter commenced this litigation on June 9, 2020, and seeks a declaration

pursuant to 28 U.S.C. § 2201 that the Policy affords coverage for his claimed losses. (See id. at


                                                2
           Case 1:20-cv-00144-RAL Document 11 Filed 07/02/20 Page 3 of 8




¶¶ 66-71). Mr. Bacik relies upon this Court’s diversity jurisdiction under 28 U.S.C. § 1332(a),

and alleges that he is a citizen of Ohio. (See Doc. 1 at ¶¶ 1, 3). Mr. Bacik further alleges that

Erie Insurance Property & Casualty Company is a Pennsylvania corporation with a principal

place of business in Pennsylvania. (See id. at ¶ 2).

II.    QUESTIONS PRESENTED

      A. Whether this Court lacks subject matter jurisdiction over the instant dispute where

         complete diversity does not exist between Plaintiff and the entity that issued the subject

         insurance policy, Erie Insurance Exchange, and where no other basis for federal

         jurisdiction exists.

         Suggested Answer: Yes.

III. ARGUMENT

         A.      LEGAL STANDARD FOR MOTION TO DISMISS

         A Complaint may be dismissed for lack of subject-matter jurisdiction, and for the failure

to state a claim upon which relief may be granted. See Fed.R.Civ.P. 12(b)(1), (b)(6). The party

invoking a district court’s subject-matter jurisdiction bears the burden of proving jurisdiction.

See McCann v. Newman Irrevocable Trust, 458 F.3d 281, 286 (3d Cir. 2006) (“The party

asserting diversity jurisdiction bears the burden of proof”). In resolving a factual attack on its

jurisdiction, this Court is free to weigh and “consider evidence outside the pleadings.”

Constitution Party of Pennsylvania v. Aichele, 757 F.3d 347, 357 (3d Cir. 2014). Likewise, to

survive a challenge under Rule 12(b)(6), the Complaint must set forth sufficient facts, accepted

as true, to demonstrate that the plaintiff’s claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 209-11 (3d Cir. 2009).




                                                 3
            Case 1:20-cv-00144-RAL Document 11 Filed 07/02/20 Page 4 of 8




       B.       THIS  COURT LACKS SUBJECT MATTER JURISDICTION OVER THIS DISPUTE
                BECAUSE COMPLETE DIVERSITY DOES NOT EXIST BETWEEN PLAINTIFFS AND
                ERIE AND NO OTHER BASIS FOR FEDERAL JURISDICTION EXISTS.

       Although Mr. Bacik alleges that Erie Insurance Property & Casualty Company issued the

Policy to him, it was, as is shown on the Policy and the Policy’s Declaration Pages, Erie

Insurance Exchange that issued the Policy.1       (See Doc. 1 at ¶ 7; Doc. 1-2; Exh. 1).      Erie

Insurance Property & Casualty Company and Erie Insurance Exchange are not the same

company, as the former is a wholly-owned subsidiary of Erie Insurance Exchange. (See Exh. 2

at 3 (“[Erie Insurance Exchange] has wholly owned property and casualty subsidiaries including:

… Erie Insurance Property & Casualty Company….”)). Erie Insurance Property & Casualty

Company is, therefore, not a party to the Policy in that it did not issue the Policy to Mr. Bacik.

(See Doc. 1 at ¶ 7; Doc. 1-2; Exh. 1). As a party who is foreign to the Policy, Erie Insurance

Property & Casualty Company is not obligated by the Policy, and cannot be held liable for any

duty thereunder or breach thereof. See Jackson v. Sunnyside Toyota, Inc., 175 Ohio App.3d 370,

376, 887 N.E.2d 370, 375 (2008) (“It is axiomatic that the plaintiff must show that the defendant

was a party to the contract before proceeding on a breach of contract theory”); Electron Energy

Corp. v. Short, 597 A.2d 175, 176-79 (Pa. Super. 1991) (“It is fundamental contract law that one

cannot be liable for a breach of contract unless one is a party to that contract”). Mr. Bacik has,




1
        This Court may consider the Policy and Declaration Pages because they have been
attached to Mr. Bacik’s Complaint, and because Mr. Bacik’s claim explicitly relies upon the
Policy and Declaration Pages. See Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (holding
that a court may consider documents attached to a Motion to Dismiss that are integral to or
explicitly relied upon in the Complaint even if they are not attached to the Complaint). This
Court may also consider the Policy and Declaration Pages because Erie Insurance Exchange
(incorrectly identified as “Erie Insurance Property & Casualty Company”) is making a factual
challenge to this Court’s jurisdiction. See Gould Electronics, Inc. v. United States, 220 F.3d 169,
176 (3d Cir. 2000) (“In reviewing a factual attack [on its subject-matter jurisdiction], the court
may consider evidence outside the pleadings”).
                                                4
          Case 1:20-cv-00144-RAL Document 11 Filed 07/02/20 Page 5 of 8




therefore, failed to state a claim for declaratory judgment against Erie Insurance Property &

Casualty Company.

       As the issuer of the Policy, Erie Insurance Exchange is the appropriate Defendant. Erie

Insurance Exchange is not a corporation, but is, as has been repeatedly recognized by courts of

the Third Circuit, a reciprocal insurance exchange. See Ritz v. Erie Indem. Co., 2019 WL

438086 at 1 (W.D.Pa. Feb. 4, 2019) (“Erie Insurance Exchange is a subscriber-owned reciprocal

insurance exchange organized under Pennsylvania law. The Exchange is not an incorporated

entity”); Beltz v. Erie Indem. Co., 733 F. App’x. 595, 597 (3d Cir. 2018) (“[Erie Insurance

Exchange] is a subscriber-owned reciprocal insurance exchange organized under Pennsylvania

law. Since the Exchange itself is unincorporated and has no officers or employees, its affairs are

managed by the Erie Indemnity Company”); Erie Ins. Exch. v. Stover, 619 F.App’x. 118, 119 (3d

Cir. 2015) ([Erie Insurance Exchange] is an unincorporated Pennsylvania association that issues

insurance policies”); Erie Ins. Exch. v. Midea Am. Corp., 2016 WL 6948288 at 2 (M.D.Pa. Nov.

28, 2016) see also Themis Lodging Corp. v. Erie Ins. Exch., 2010 WL 2817251 at 1 (N.D. Ohio

July 16, 2010). Erie Indemnity Company’s 2020 10-K Report, filed with the U.S. Securities and

Exchange Commission, corroborates what the above courts have expressly acknowledged:

               Erie Indemnity Company (“Indemnity”, “we”, “us”, “our”) is a
               publicly held Pennsylvania business corporation that has since its
               incorporation in 1925 served as the attorney-in-fact for the
               subscribers (policyholders) at the Erie Insurance Exchange
               (“Exchange”).

Exh. 2 at 3.

       As an unincorporated reciprocal insurance exchange, Erie Insurance Exchange is deemed

to be a citizen of every state in which its policyholders reside for purposes of diversity

jurisdiction. See Swiger v. Allegheny Energy, Inc., 540 F.3d 179, 182-84 (3d. Cir. 2008); Midea


                                                5
         Case 1:20-cv-00144-RAL Document 11 Filed 07/02/20 Page 6 of 8




Am. Corp., 2016 WL 6948288 at 1-2 (holding that there is no dispute in the Third Circuit that the

policyholders in a reciprocal insurance exchange are its members, and that the citizenship of a

reciprocal insurance exchange is determined by the citizenship of each of its members); Erie Ins.

Exch. v. Greenwich Ins. Co., 2016 WL 1404162 at 2 (E.D. Pa. 2016) (holding that, for diversity

jurisdiction purposes, the citizenship of Erie Insurance Exchange, a reciprocal insurance

exchange, depended upon the citizenship of its members); Erie Ins. Exch. v. Research Prods.

Corp., 2016 WL 1238811 at 1 (W.D. Pa. 2016) (“Courts have long recognized that reciprocal

exchange insurance associations, like [Plaintiff], do not receive fictional citizenship as do

corporations but, instead, bear the citizenship of each member”); see also Themis Lodging Corp,

2010 WL 2817251 at 1-2; First Colonial Ins. Co. v. Custom Flooring, Inc., 2007 WL 1175759 at

2 (D. N.J. 2007) (“The citizenship of unincorporated associations, such as reciprocal insurance

associations, is the citizenship of each of its members”); George H. Draper, III, Inc. v. Canners

Exch. Subscribers at Warner Inter-Ins. Bureau, 294 F.Supp. 1362, 1363 (D. Del. 1968) (holding

that the plaintiff, a reciprocal insurance exchange, derived its citizenship from that of its

members).

       Importantly, Mr. Bacik himself is a citizen of Ohio who is likewise the holder of an

insurance policy issued by Erie Insurance Exchange. (See Doc. 1 at ¶¶ 1, 7; Doc. 1-2). Because

Mr. Bacik, an Ohio citizen, holds a policy issued by Erie Insurance Exchange, Erie Insurance

Exchange is a citizen of Ohio. See Midea Am. Corp., 2016 WL 6948288 at 1-2; Greenwich Ins.

Co., 2016 WL 1404162 at 2; Research Prods. Corp., 2016 WL 1238811 at 1; see also Themis

Lodging Corp, 2010 WL 2817251 at 1-2; First Colonial Ins. Co., 2007 WL 1175759 at 2;

George H. Draper, III, Inc., 294 F.Supp. at 1363.




                                               6
         Case 1:20-cv-00144-RAL Document 11 Filed 07/02/20 Page 7 of 8




       Mr. Bacik and Erie Insurance Exchange are, therefore, both citizens of Ohio. As such,

this Court lacks diversity jurisdiction under § 1332(a) over any claim that Mr. Bacik may allege

against Erie Insurance Exchange because the complete diversity that is required to support this

Court’s jurisdiction under § 1332(a) is absent. See 28 U.S.C. § 1332(a); Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 553-54, 125 S.Ct. 2611, 2617-18, 162 L.Ed.2d 502 (2005)

(holding that § 1332(a) requires complete diversity such that no single plaintiff may be a citizen

of the same state as any single defendant); Strawbridge v. Curtiss, 7 U.S. 267, 2 L.Ed. 435

(1806), overruled in part on other grounds by Louisville, Cincinnati & Charleston R.R. Co. v.

Thomas W. Letson, 43 U.S. 497, 11 L.Ed. 353 (1844) (same); Zambelli Fireworks Mfg. Co., Inc.

v. Wood, 592 F.3d 412, 419 (3d Cir. 2010) (same); see also Midea Am. Corp., 2016 WL 6948288

at 1-2 Greenwich Ins. Co., 2016 WL 1404162 at 1-3; AMCO Ins. Co. v. Erie Ins. Exch., 2011

WL 5833977 (N.D.Ill. Nov. 16, 2011) (granting motion to dismiss under Rule 12(b)(1) because

plaintiff is an Iowa corporation and Erie has policyholders who are citizens of Iowa); Erie Ins.

Exch. v. Electrolux Home Prods., Inc., 2011 WL 2945814 (W.D.N.C. July 15, 2011) (remanding

case because defendant was a citizen of Delaware and Erie had policyholders who resided in

Delaware); Themis Lodging Corp, 2010 WL 2817251 at 1-2 (granting motion to dismiss under

Rule 12(b)(1) because plaintiff was a citizen of Michigan and Erie policyholders resided in

Michigan); HIOB v. Progressive Am. Ins. Co., 2008 WL 5076887 (D.Md. Nov. 24, 2009)

(holding that the district court lacks jurisdiction because “Erie Insurance Exchange has

members/policyholders who are citizens of Maryland”).

       In sum, Mr. Bacik has failed to state a claim against Erie Insurance Property & Casualty

Company because that entity did not issue the insurance policy under which Mr. Bacik seeks

relief, and this Court does not have diversity jurisdiction over any claims that Mr. Bacik might


                                                7
         Case 1:20-cv-00144-RAL Document 11 Filed 07/02/20 Page 8 of 8




set forth against Erie Insurance Exchange, the entity that issued the Policy, because both Mr.

Bacik and Erie Insurance Exchange are citizens of Ohio. This Court should, therefore, dismiss

the Complaint.2

IV.    CONCLUSION

       In light of the foregoing, Defendant, Erie Insurance Exchange (incorrectly identified as

“Erie Insurance Property & Casualty Company”), requests that this Court grant its Motion to

Dismiss Plaintiff’s Complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1)

and 12(b)(6).

                                                   Respectfully submitted,


                                                    /s/ Tara L. Maczuzak, Esquire
                                                   Tara L. Maczuzak, Esquire
                                                   Pa. I.D. No. 86709

                                                    /s/ Jason H. Peck, Esquire
                                                   Jason H. Peck, Esquire
                                                   Pa. I.D. No. 308111

                                                   DiBella, Geer, McAllister & Best, P.C.
                                                   Firm No. 099
                                                   20 Stanwix Street, Eleventh Floor
                                                   Pittsburgh, PA 15222

                                                   (412) 261-2900
                                                   (412) 261-3222 (Fax)

                                                   tmaczuzak@dgmblaw.com
                                                   jpeck@dgmblaw.com

                                                   Counsel for Defendant

2
        The only basis for jurisdiction alleged by Mr. Bacik is diversity-jurisdiction under
§ 1332. (See Doc. 1 at ¶ 3). Regardless, no other basis for federal jurisdiction exists, as
Mr. Bacik has not alleged any claim under federal law or that might support this Court’s
supplemental jurisdiction, and the Federal Declaratory Judgment Act, the basis for Mr. Bacik’s
sole claim, does not confer jurisdiction upon this Court. See 28 U.S.C. § 1331; 28 U.S.C.
§ 1367; Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 57 S.Ct. 461, 81 L.Ed. 617 (1937) (noting
that the Federal Declaratory Judgment Act does not confer jurisdiction).
                                               8
